



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Usifoh, 2019 ONCA 814

DATE: 20191009

DOCKET: C64412

Rouleau, Trotter and Harvison
    Young JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Davidson Usifoh

Appellant

Davidson Usifoh, acting in person

Michael Fawcett, for the respondent

Heard: October 1, 2019

On appeal from the conviction entered and
    the sentence imposed by Justice Howard Borenstein of the Ontario Court of
    Justice on August 28, 2017.

APPEAL BOOK ENDORSEMENT


[1]

The appellant was convicted of multiple counts
    of fraud. He appeals his conviction alleging ineffective assistance of his
    trial counsel.

[2]

Essentially, the appellant alleges that his
    lawyer failed in his duty by:

i.

admitting to facts that he should not have (
i.e
.,
    that the victims had been defrauded);

ii.

by failing to bring relevant evidence to the
    trial judges attention;

iii.

by failing to prepare the appellant to testify
    at trial; and

iv.

by colluding with the Crown to use the appellant
    as a witness to prove its case.

[3]

We disagree with each of these allegations, as
    follows:

i.

Defence counsel made reasonable concessions, for
    which he received proper instructions. The appellant signed off on the agreed
    statement of facts;

ii.

The evidence that the appellant says was not
    brought to the attention of the trial judge was contained in the books of
    exhibits filed at trial. As defence counsel said in this cross-examination, he
    could not guarantee that the trial judge actually read everything. However, we
    have no reason to believe that the trial judge was not diligent;

iii.

We accept defence counsels evidence that he
    spent sufficient time and effort in preparing the appellant to testify. This
    included conducting a mock cross-examination. It is true that the trial judge
    rejected the appellants evidence. We are not persuaded that this resulted from
    a lack of preparation; and

iv.

The allegation of collusion with the Crown is
    completely without merit.

[4]

In sum, we are unable to conclude that trial
    counsels performance fell below what is expected of reasonably competent
    counsel.

[5]

The conviction appeal is dismissed.

[6]

The appellant also seeks leave to appeal his
    fine and compensation orders based on his impecuniosity. All relevant facts
    were before the trial judge. We see no basis to interfere with the trial
    judges exercise of discretion in this regard. The application for leave to
    appeal is granted, but the appeal against sentence is dismissed.


